                Case 20-10343-LSS               Doc 1773-1          Filed 12/02/20          Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    BOY SCOUTS OF AMERICA AND                                        Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                     (Jointly Administered)
                              Debtors.
                                                                     Obj. Deadline: December 9, 2020, at 4:00 p.m. (ET)
                                                                     Hearing Date: December 16, 2020 at 10:00 a.m. (ET)

                      NOTICE OF THE DEBTORS’ MOTION FOR ENTRY OF
                        AN ORDER DIRECTING CERTAIN INSURERS TO
                       PRODUCE DOCUMENTS PURSUANT TO RULE 2004

               PLEASE TAKE NOTICE that today, the above-captioned debtors and debtors in
possession (the “Debtors”) filed the Debtors’ Motion for Entry of an Order Directing Certain
Insurers to Produce Documents Pursuant to Rule 2004 (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must
be (a) in writing and served on or before December 9, 2020, at 4:00 p.m. (ET) (the “Objection
Deadline”); (b) filed with the Clerk of the Bankruptcy Court, 824 N. Market Street, 3rd Floor,
Wilmington, Delaware 19801; and (c) served so as to be received on or before the Objection
Deadline by the undersigned counsel.

               PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and
timely filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

          PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION
WILL BE HELD ON DECEMBER 16, 2020, AT 10:00 A.M. (ET) BEFORE THE
HONORABLE LAURIE SELBER SILVERSTEIN OF THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE.

           IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.




1
       The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
       number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
       address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
          Case 20-10343-LSS   Doc 1773-1   Filed 12/02/20   Page 2 of 2



Dated: December 2, 2020           MORRIS, NICHOLS, ARSHT & TUNNELL LLC
       Wilmington, Delaware
                                  /s/ Paige N. Topper
                                  Derek C. Abbott (No. 3376)
                                  Andrew R. Remming (No. 5120)
                                  Eric W. Moats (No. 6441)
                                  Paige N. Topper (No. 6470)
                                  1201 North Market Street, 16th Floor
                                  P.O. Box 1347
                                  Wilmington, Delaware 19899-1347
                                  Telephone: (302) 658-9200
                                  Email: dabbott@mnat.com
                                          aremming@mnat.com
                                          emoats@mnat.com
                                          ptopper@mnat.com

                                     – and –

                                   HAYNES AND BOONE, L.L.P.
                                   Ernest Martin, Jr.
                                   Adrian Azer
                                   Carla Green
                                   2323 Victory Ave., Suite 700
                                   Dallas, Texas 75219
                                   Telephone: (214) 651-5000
                                   Email: ernest.martin@haynesboone.com
                                           adrian.azer@haynesboone.com
                                           carla.green@haynesboone.com

                                  ATTORNEYS FOR THE DEBTORS AND
                                  DEBTORS IN POSSESSION




                                      2
